
	

114 HR 2613 IH: Handgun Trigger Safety Act of 2015
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2613
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mrs. Carolyn B. Maloney of New York (for herself, Ms. Clark of Massachusetts, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the development and use of technology for personalized handguns, to require that all
			 handguns manufactured or sold in, or imported into, the United States
			 incorporate such technology, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Handgun Trigger Safety Act of 2015. 2.FindingsCongress finds as follows:
 (1)It is in the interest of the United States to protect its citizens from handgun violence and accidental firearm deaths.
 (2)Personalizing handguns would prevent unauthorized users, whether children, criminals, or others, from misusing the weapons.
 (3)Personalizing handguns would allow authorized users to continue to lawfully own and use their handguns more safely.
 (4)In 2011, according to the Centers for Disease Control, there were 851 accidental firearm deaths. (5)In 2010, according to the Centers for Disease Control, 62 people under the age of 15 were killed accidentally with firearms.
 (6)According to the National Crime Victimization Survey, almost 350,000 incidents of firearm theft from private citizens occur each year.
 (7)According to the Federal Bureau of Investigation, 45 law enforcement officers were killed with their own firearm between 2002 and 2011.
 (8)According to the Federal Bureau of Investigation, almost half of all murders in the United States in 2011 were committed with handguns.
			ITechnology for Personalized Handguns Grants
 101.DefinitionsIn this title: (1)Authorized userThe term authorized user, with respect to a firearm, means—
 (A)the lawful owner of the firearm; and (B)any individual who is—
 (i)authorized by the lawful owner of the firearm to use the firearm; and (ii)authorized, under the law of the State where the firearm is being used, to own, carry, or use a firearm in the State.
 (2)HandgunThe term handgun has the meaning given the term in section 921(a)(29) of title 18, United States Code. (3)Personalized handgunThe term personalized handgun means a handgun that—
 (A)enables only an authorized user of the handgun to fire the handgun; and (B)is manufactured in such a manner that the firing restriction described in subparagraph (A)—
 (i)is incorporated into the design of the handgun; (ii)is not sold as an accessory; and
 (iii)cannot be readily removed or deactivated. (4)Qualified entityThe term qualified entity means—
 (A)a State or unit of local government; (B)a nonprofit or for-profit organization; or
 (C)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (5)Retrofitted personalized handgunThe term retrofitted personalized handgun means a handgun fitted with a device that— (A)enables only an authorized user of the handgun to fire the handgun; and
 (B)cannot be readily removed or deactivated. 102.AuthorizationThe Attorney General, acting through the Director of the National Institute of Justice (referred to in this title as the Director), shall make grants to qualified entities to develop technology for personalized handguns.
 103.ApplicationsA qualified entity seeking a grant under this title shall submit to the Director an application at such time, in such manner, and containing such information as the Director may reasonably require.
 104.Uses of fundsA qualified entity that receives a grant under this title— (1)shall use not less than 70 percent of the amount of the grant to develop technology for personalized handguns;
 (2)may use not more than 20 percent of the amount of the grant to develop technology for retrofitted personalized handguns; and
 (3)may use not more than 10 percent of the amount of the grant for administrative costs associated with the development of technology funded under this title.
				105.Term; renewal
 (a)TermA grant awarded under this title shall be for a term of 1 year. (b)RenewalA qualified entity receiving a grant under this title may renew the grant by submitting to the Director an application for renewal at such time, in such manner, and containing such information as the Director may reasonably require.
				106.Reports
 (a)Reports to DirectorA qualified entity receiving a grant under this title shall submit to the Director such reports, at such time, in such manner, and containing such information as the Director may reasonably require.
 (b)Reports to CongressEach year, the Director shall submit to Congress a report that contains a summary of the information submitted to the Director under subsection (a) during the previous year.
 107.RegulationsThe Director may promulgate such guidelines, rules, regulations, and procedures as may be necessary to carry out this title.
 108.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $2,000,000 for each of fiscal years 2016 and 2017.
			IIConsumer Product Safety Commission safety standard
 201.DefinitionsIn this title: (1)Antique firearm; firearm; handgunThe terms antique firearm, firearm, and handgun have the meaning given those terms in section 921 of title 18, United States Code.
 (2)Authorized userThe term authorized user, with respect to a firearm, means— (A)the lawful owner of the firearm; and
 (B)any individual who is— (i)authorized by the lawful owner of the firearm to use the firearm; and
 (ii)authorized, under the law of the State where the firearm is being used, to own, carry, or use a firearm in the State.
 (3)CommissionThe term Commission means the Consumer Product Safety Commission. (4)Consumer product safety ruleThe term consumer product safety rule has the meaning given the term in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)).
 (5)Manufactured and manufacturerThe terms manufactured and manufacturer have the meaning given those terms in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)).
 (6)Personalized handgunThe term personalized handgun means a handgun that— (A)enables only an authorized user of a handgun to fire the handgun; and
 (B)is manufactured in such a manner that the firing restriction described in subparagraph (A)— (i)is incorporated into the design of the handgun;
 (ii)is not sold as an accessory; and (iii)cannot be readily removed or deactivated.
 (7)Retrofitted personalized handgunThe term retrofitted personalized handgun means a handgun fitted with a device that— (A)enables only an authorized user of a handgun to fire the handgun; and
 (B)cannot be readily removed or deactivated. (8)State and United StatesThe terms State and United States have the meaning given those terms in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)).
 (9)To distribute in commerce and distribution in commerceThe terms to distribute in commerce and distribution in commerce have the meaning given those terms in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)).
				202.Prohibition on manufacturing and distribution of handguns that are not personalized handguns
				(a)Prohibition
 (1)ManufacturingBeginning on the date that is 5 years after the date of enactment of this Act, no person may manufacture in the United States a handgun that is not a personalized handgun.
 (2)Distribution in commerceBeginning on the date that is 10 years after the date of enactment of this Act, no person may distribute in commerce any handgun that is not a personalized handgun or a retrofitted personalized handgun.
 (3)Exemptions for antique firearms and military firearmsParagraphs (1) and (2) shall not apply to— (A)an antique firearm;
 (B)the manufacture of a firearm that is sold to the Department of Defense; or (C)the sale or distribution of a firearm to the Department of Defense.
						(b)Enforcement by Consumer Product Safety Commission
 (1)Treatment of violationNotwithstanding section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)(E)), a violation of subsection (a) or any rule promulgated by the Commission pursuant to paragraph (4) shall be treated as a violation of section 19(a)(1) of the Consumer Product Safety Act (15 U.S.C. 2068(a)(1)).
 (2)Treatment as consumer product safety standardsNotwithstanding section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)(E)), subsection (a) and any rule promulgated pursuant to paragraph (4) shall be considered consumer product safety rules.
					(3)Powers of Commission
 (A)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Consumer Product Safety Act (15 U.S.C. 2051 et seq.) were incorporated into and made a part of this section.
 (B)Privileges and immunitiesAny person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Consumer Product Safety Act (15 U.S.C. 2051 et seq.).
 (4)RegulationsThe Commission, in consultation with the Attorney General and the Director of the National Institute of Justice, may promulgate such rules as the Commission considers appropriate to carry out this section.
					(c)Enforcement by States
 (1)In generalIn any case in which the attorney general of a State has reason to believe that an interest of the residents of the State has been or is threatened or adversely affected by the engagement of any person in a practice that violates subsection (a), the attorney general of the State may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States—
 (A)to enjoin further violation of such subsection by such person; (B)to compel compliance with such subsection;
 (C)to obtain damages, restitution, or other compensation on behalf of such residents; or (D)to such civil penalties and other relief as the court considers appropriate.
						(2)Rights of Consumer Product Safety Commission
						(A)Notice to Consumer Product Safety Commission
 (i)In generalExcept as provided in clause (iii), the attorney general of a State shall notify the Commission in writing that the attorney general intends to bring a civil action under paragraph (1) not later than 10 days before initiating the civil action.
 (ii)ContentsThe notification required by clause (i) with respect to a civil action shall include a copy of the complaint to be filed to initiate the civil action.
 (iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by clause (i) before initiating a civil action under paragraph (1), the attorney general shall notify the Commission immediately upon instituting the civil action.
 (B)Intervention by Consumer Product Safety CommissionThe Commission may— (i)intervene in any civil action brought by the attorney general of a State under paragraph (1); and
 (ii)upon intervening— (I)be heard on all matters arising in the civil action; and
 (II)file petitions for appeal of a decision in the civil action. (3)Investigatory powersNothing in this subsection may be construed to prevent the attorney general of a State from exercising the powers conferred on the attorney general by the laws of the State to conduct investigations, to administer oaths or affirmations, or to compel the attendance of witnesses or the production of documentary or other evidence.
 (4)Preemptive action by Consumer Product Safety CommissionIf the Commission institutes a civil action or an administrative action with respect to a violation of subsection (b), the attorney general of a State may not, during the pendency of such action, bring a civil action under paragraph (1) against any defendant named in the complaint of the Commission for the violation with respect to which the Commission instituted such action.
					(5)Venue; service of process
 (A)VenueAny action brought under paragraph (1) may be brought in— (i)the district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code; or
 (ii)another court of competent jurisdiction. (B)Service of processIn an action brought under paragraph (1), process may be served in any district in which the defendant—
 (i)is an inhabitant; or (ii)may be found.
							(6)Actions by other State officials
 (A)In generalIn addition to civil actions brought by attorneys general under paragraph (1), any other officer of a State who is authorized by the State to do so may bring a civil action under paragraph (1), subject to the same requirements and limitations that apply under this subsection to civil actions brought by attorneys general.
 (B)Savings provisionNothing in this subsection may be construed to prohibit an authorized official of a State from initiating or continuing any proceeding in a court of the State for a violation of any civil or criminal law of the State.
						(d)Cost of retrofitting
 (1)Cost borne by manufacturersUpon the request of the owner of a handgun that was manufactured in the United States and that is not a personalized handgun or retrofitted personalized handgun, the manufacturer of the handgun—
 (A)shall— (i)retrofit the handgun so that the handgun is a retrofitted personalized handgun; and
 (ii)return the handgun to the owner within a reasonable period of time; and (B)may not request compensation for the retrofit from the owner.
 (2)RulemakingNot later than 1 year after the date of enactment of this Act, the Commission, in consultation with the Attorney General and the Director of the National Institute of Justice, shall by regulation establish the maximum period of time within which a manufacturer that receives a request from the owner of a handgun under paragraph (1) shall retrofit and return the handgun to the owner.
 (3)Reimbursement from Department of Justice Assets Forfeiture FundSection 524(c)(1) of title 28, United States Code, is amended— (A)in subparagraph (H), by striking and at the end;
 (B)in subparagraph (I), by striking the period at the end and inserting ; and; and (C)by inserting after subparagraph (I) the following:
							
 (J)payments to reimburse manufacturers of handguns for the costs of retrofitting handguns to comply with the requirement under section 202(d)(1) of the Handgun Trigger Safety Act of 2015..
 (e)Relation to State lawThis section shall not be construed as superseding, altering, or affecting any provision of law of a State, except to the extent that such provision of law is inconsistent with the provisions of this section, and then only to the extent of the inconsistency.
				IIIExemption from the Protection of Lawful Commerce in Arms Act
 301.Exemptions from the Protection of Lawful Commerce in Arms ActSection 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7903) is amended— (1)in paragraph (4)—
 (A)by striking The term qualified product means and inserting the following:  The term qualified product—(i)except as provided in clause (ii), means; (B)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (ii)does not include a handgun that—
 (I)is manufactured on or after the date that is 5 years after the date of enactment of the Handgun Trigger Safety Act of 2015; and (II)is not a—
 (aa)personalized handgun; or (bb)retrofitted personalized handgun.; and
 (2)by adding at the end the following:  (10)Authorized userThe term authorized user, with respect to a firearm, means—
 (A)the lawful owner of the firearm; and (B)any individual who is—
 (i)authorized by the lawful owner of the firearm to use the firearm; and (ii)authorized, under the law of the State where the firearm is being used, to own, carry, or use a firearm in the State.
 (11)HandgunThe term handgun has the meaning given the term in section 921(a)(29) of title 18, United States Code. (12)Personalized handgunThe term personalized handgun means a handgun that—
 (A)enables only an authorized user of the handgun to fire the handgun; and (B)is manufactured in such a manner that the firing restriction described in subparagraph (A)—
 (i)is incorporated into the design of the handgun; (ii)is not sold as an accessory; and
 (iii)cannot be readily removed or deactivated. (13)Retrofitted personalized handgunThe term retrofitted personalized handgun means a handgun fitted with a device that—
 (A)enables only an authorized user of the handgun to fire the handgun; and (B)cannot be readily removed or deactivated..
				
